—Determination unanimously confirmed without costs and petition dismissed. Memorandum: There is no merit to petitioner’s contention that the Hearing Officer failed to make an independent assessment of the informant’s reliability in this prison disciplinary proceeding. The record establishes that the Hearing Officer "reviewed the confidential file carefully and satisfied himself that the information it contained was reliable” (Matter of Abdur-Raheem v Mann, 85 NY2d 113,123). We conclude that there is substantial evidence supporting the determination of guilt. (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Denman, P. J., Lawton, Fallon, Doerr and Balio, JJ.